Title: To Thomas Jefferson from William Carmichael, 14 December 1788
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
 Madrid 14 Decr. 1788

It is with real concern that I inform you that His Catholic Majesty died this morning at forty one minutes past twelve, after a short illness which until two days ago was represented as of little  consequence. You must have known the conjectures which have been formed of a long date of the supposed consequences which would follow his decease. I have no pretentions to Prophecy, I will however venture to say that their present Majesties have the Strongest disposition to cultivate the Political and family connections which subsisted during the late reign. The Ministers are continued in place. I have not time to enter into details. My sole Object is to advise you of an event which in the present situation of Affairs will turn the Eyes of Europe and its Intrigues also towards this Country, for which reason I reserve to another moment a relation of particulars and the Reflections which may Strike me. I have no letters from America, this Court hath none since the Month of Augt. I have the honor to be with great esteem & Respect Yr. Excy’s. Most Obedt. & Hble. Servt.,

Wm. Carmichael

